DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on April 5, 2022 has been entered.
Claims 1, 8, 14, 15, 18 and 21 have been amended.  Claims 1, 2, 4, 7-12 and 14-25 are currently pending and under examination.
All previous rejections are withdrawn based on applicants’ amendments; however, upon further consideration, new grounds of rejection are proposed below.
The texts of those sections of Title 35 U.S. Code are not included in this section and can be found in a prior Office action.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 2, 4, 7-12 and 14-25 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 1, applicants claim that in (I-p1), when Yp represents a covalent bond, R2p is not a C6-aryl.
Then, applicants claim when Yp represents a covalent bond, “R2p is C1-C8 alkoxy, halogen, or one phenyl, or halogen”.
Phenyl is a C6-aryl.
Therefore, it is unclear as to whether R2p can be a phenyl group or not.
Also, halogen is listed twice here.
Claims 14 and 15 also claims when Yp represents a covalent bond, “R2p is C1-C8 alkoxy, halogen, or one phenyl, or halogen”.

In claim 1, applicants claim when Yo is oxygen…R1o represents subformula (II-m); however, in claims 14 and 15, applicants claim when Yo is oxygen…R1o represents one of subformulae (II-o) or (II-m).  Therefore, it is unclear as to whether R1o is limited to subformula (II-m) or either (II-o) or (II-m) when Yo is O. 

In claim 1, applicants claim R1p, R1o and R1m based on whether or not Yp, Yo or Ym is O or a covalent bond; however, R1p, R1o and R1m are not defined for formulae (I-p2), (I-o2) and (I-o2). 

    PNG
    media_image1.png
    246
    417
    media_image1.png
    Greyscale

Therefore, it is unclear if, for example, compound (102) shown above falls within the scope of the claimed invention or not, because here R1o is subformula (II-o), but this was deleted for when Yo=O.

In claim 18, applicants claim the compound (133)

    PNG
    media_image2.png
    310
    376
    media_image2.png
    Greyscale

This compound is not allowed by instant claim 1, as this structure meets formula (I-p1) when X=P and Yp=O; however, claim 1 reads “with the proviso that in formula (I-p1), when X is P, Yp represents a covalent bond”.

In claim 18, applicants claim compound (122)

    PNG
    media_image3.png
    246
    534
    media_image3.png
    Greyscale

This compound is not allowed by instant claim 1, as the structure meets 
formula I-p2 when X and Z are P, R4 and R6 are H; however, claim 1 reads “with the proviso…and in formula (I-p2), when X and Z are P, R4 or R6 is not H.”

It is noted that the remaining claims are rejected along with claim 1 because they incorporate all of the limitations of claim 1, including those that are indefinite.
	

Double Patenting
Claims 1, 2, 4, 7-9, 12-21 and 23 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-25 of U.S. Patent No. 9,951,207, and further in view of US 2007/0197697. Although the claims at issue are not identical, they are not patentably distinct from each other because of the following:
US ‘207 claims a composition comprising (a) an organic material susceptible to oxidative, thermal or light-induced degradation, and (b) a compound of formula I-P, I-O or I-M (claim 1), claiming the organic material as a polyolefin polymer or copolymer (claims 2-3), claiming the addition of (c) a first further additive, specifically an acid scavenger (claim 10), and claiming the inclusion of (d) a second further additive, specifically a phenolic antioxidant, the phenolic antioxidant which is claimed an ester of ß-(3,5-di-tert-butyl-4-hydroxyphenol)propionic acid (claims 11 and 12).
The compounds of formula I-P, I-O and I-M read on applicants’ claimed formulae I-p1, I-o1 and 1-m1.  The specific compounds claimed in the instant invention are prima facie obvious over the formulae claimed by US ‘207.
US ‘207 is prima facie obvious over instant claims 1, 7, 8, 12-18.
As to claim 2, polyethylene and polypropylene are the most well-known polyolefins, and are also known polyolefins which are susceptible to degradation.
As to claim 4, US ‘207 does not claim the specific acid scavengers; however, US ‘697 teaches stabilizing polyolefins with phosphites and phenolic antioxidants, teaching additional co stabilizers to include acid scavengers, specifically listed to include zinc oxide, hydrotalcite, and alkali metal salts and alkaline earth metal salts of higher fatty acids (p. 15, [0142]).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have used zinc oxide, hydrotalcite, and alkali metal salts and alkaline earth metal salts of higher fatty acids as acid scavengers in the compositions of US ‘207, as US ’207 teaches stabilizing polyolefins with phosphites and hindered phenolic antioxidants and US ‘697 teaches co stabilizers that are suitable for stabilized polyolefin compositions comprising phosphites and phenolic antioxidants.
As to claim 9, US ‘207 claims the inclusion of the component (b) in an amount of 0.0005-10 wt% based on the weight of component (a) (claim 8), which is the same as 5-100,000 ppm, the range of which overlaps with the claimed range of 20-1000 ppm, and it has been held that overlapping ranges are sufficient to establish prima facie obviousness.  See MPEP 2144.05.  
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to have selected from the overlapping portion of the range taught by the reference because overlapping ranges have been held to establish prima facie obviousness.
As to claim 21, US ‘207 claims an additive composition comprising (b) a compound of formula I-P, I-O or I-M and (c) an additive, such as an acid scavenger (claims 16-18).
As to claims 19, 20 and 23, US ‘207 claims a process for protecting an organic material susceptible to oxidative, thermal or light-induced degradation by incorporating a compound of formula I-P, I-O or I-M into the organic material (claim 13), by carrying out the incorporation at a temperature between 135-350ºC, where the organic material is a polyolefin (claim 14).  Choosing to prepare a molded article from the composition is prima facie obvious, as this is a known use for stabilized polyolefin compositions.

Claims 1, 2, 4, 7-9, 12-21 and 23 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-18 of U.S. Patent No. 10,072,136, and further in view of US 2007/0197697. Although the claims at issue are not identical, they are not patentably distinct from each other because of the following:
US ‘136 claims a composition comprising (a) an organic material susceptible to oxidative, thermal or light-induced degradation, and (b) a compound of formula I-P, I-O, I-M (claim 1), where organic material is claimed as a polymer, specifically a polyolefin or a copolymer thereof (claims 2 and 3), claiming the inclusion of (c) a first additive, such as an acid scavenger (claims 8 and 9), and (d) a second additive, such as a phenolic antioxidant (claim 11), claimed as an ester of ß-(3,5-di-tert-butyl-4-hydroxyphenol)propionic acid (claim 10).  
The compounds of formula I-M read on applicants’ claimed formulae I-p2, I-o2 and 1-m2.  
The specific compounds claimed in the instant invention are prima facie obvious over the formulae claimed by US ‘136
US ‘136 is prima facie obvious over instant claims 1, 7, 8 and 12-18.
As to claim 2, polyethylene and polypropylene are the most well-known polyolefins, and are also known polyolefins which are susceptible to degradation.
As to claim 4, US ‘136 does not claim the specific acid scavengers; however, US ‘136 teaches stabilizing polyolefins with phosphites and phenolic antioxidants, teaching additional co stabilizers to include acid scavengers, specifically listed to include zinc oxide, hydrotalcite, and alkali metal salts and alkaline earth metal salts of higher fatty acids (p. 15, [0142]).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have used zinc oxide, hydrotalcite, and alkali metal salts and alkaline earth metal salts of higher fatty acids as acid scavengers in the compositions of US ‘136, as US ‘136 teaches stabilizing polyolefins with phosphites and hindered phenolic antioxidants and US ‘697 teaches co stabilizers that are suitable for stabilized polyolefin compositions comprising phosphites and phenolic antioxidants.
As to claim 9, US ‘136 claims the inclusion of the component (b) in an amount of 0.0005-10 wt% based on the weight of component (a) (claim 7), which is the same as 5-100,000 ppm, the range of which overlaps with the claimed range of 20-1000 ppm, and it has been held that overlapping ranges are sufficient to establish prima facie obviousness.  See MPEP 2144.05.  
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to have selected from the overlapping portion of the range taught by the reference because overlapping ranges have been held to establish prima facie obviousness.
As to claim 21, US ‘136 claims an additive composition comprising (b) a compound of formula I-P, I-O or I-M and (c) an additive, such as an acid scavenger (claims 15-17).
As to claims 19, 20 and 23, US ‘136 claims a process for protecting an organic material susceptible to oxidative, thermal or light-induced degradation by incorporating a compound of formula I-P, I-O or I-M into the organic material (claim 12), by carrying out the incorporation at a temperature between 135-350C, where the organic material is a polyolefin (claim 13).  Choosing to prepare a molded article from the composition is prima facie obvious, as this is a known use for stabilized polyolefin compositions.

Claims 1, 2, 4, 7-9, 12-21 and 23 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-34 of U.S. Patent No. 10,259,931, and further in view of US 2007/0197697.  Although the claims at issue are not identical, they are not patentably distinct from each other because of the following:
US ‘931 claims a composition comprising (a) an organic material susceptible to oxidative, thermal or light-induced degradation, and (b) a compound (104).  This compound meets applicants’ claimed formula (I-p1) when X=P, Yp=covalent bond, R2p=C6 aryl, R1p=(II-p), Rp2 and Rp6=H, Rp3 and Rp5=C1 alkyl groups, R4 and R6=H and R5 and R7 are t-butyl groups.
US ‘931 claims the organic material as a polymer, specifically a polyolefin.
US ‘931 also claims the inclusion of (c) a first additive (claim 5), specifically claimed as an acid scavenger (claim 8), also claiming the inclusion of (d) a second additive, specifically claimed to include a phenolic antioxidant, which is claimed as esters of ß-(3,5-di-tert-butyl-4-hydroxyphenol)propionic acid (claims 6, 9 and 10).
US ‘931 is prima facie obvious over instant claims 1, 7, 8, 12-17.
As to claim 2, polyethylene and polypropylene are the most well-known polyolefins, and are also known polyolefins which are susceptible to degradation.
As to claim 4, US ‘931 does not claim the specific acid scavengers; however, US ‘697 teaches stabilizing polyolefins with phosphites and phenolic antioxidants, teaching additional co stabilizers to include acid scavengers, specifically listed to include zinc oxide, hydrotalcite, and alkali metal salts and alkaline earth metal salts of higher fatty acids (p. 15, [0142]).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have used zinc oxide, hydrotalcite, and alkali metal salts and alkaline earth metal salts of higher fatty acids as acid scavengers in the compositions of US ‘931, as US ‘931 teaches stabilizing polyolefins with phosphites and hindered phenolic antioxidants and US ‘697 teaches co stabilizers that are suitable for stabilized polyolefin compositions comprising phosphites and phenolic antioxidants.
As to claim 9, US ‘931 claims the inclusion of the component (b) in an amount of 0.0005-10 wt% based on the weight of component (a) (claim 4), which is the same as 5-100,000 ppm, the range of which overlaps with the claimed range of 20-1000 ppm, and it has been held that overlapping ranges are sufficient to establish prima facie obviousness.  See MPEP 2144.05.  
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to have selected from the overlapping portion of the range taught by the reference because overlapping ranges have been held to establish prima facie obviousness.
As to claim 18, US ‘931 claims compounds (108) and (109), which are the same as applicants’ claimed (109) and (110), respectfully.
As to claim 21, US ‘931 claims an additive composition comprising (b) a compound (104) and (c) an additive, such as an acid scavenger (claims 32-34).
As to claims 19, 20 and 23, US ‘931 claims a process for protecting an organic material susceptible to oxidative, thermal or light-induced degradation by incorporating a compound (101), (102), (103), (104), (105), (106), (107), (108) or (109) into the organic material by carrying out the incorporation at a temperature between 135-350C, where the organic material is a polyolefin (claim 21).  Choosing to prepare a molded article from the composition is prima facie obvious, as this is a known use for stabilized polyolefin compositions.

Claims 1, 2, 4, 7-9, 12, 14-21 and 23 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,590,263, and further in view of US 2007/0197697.  Although the claims at issue are not identical, they are not patentably distinct from each other because of the following:
US ‘263 claims a composition comprising (a) an organic material susceptible to oxidative, thermal or light-induced degradation, and (b) a compound of formula I-P, I-O, I-M (claim 1), where organic material is claimed as a polymer, specifically a polyolefin or a copolymer thereof (claims 2 and 3), claiming the inclusion of (c) a first additive, such as an acid scavenger (claim 10), and (d) a second additive, such as a phenolic antioxidant (claim 13), claimed as an ester of ß-(3,5-di-tert-butyl-4-hydroxyphenol)propionic acid (claim 12).  
The compounds of formula I-P, I-O and I-M read on applicants’ claimed formulae I-p1, I-o1 and 1-m19 when X is P=O and Y is O.  
The specific compounds claimed in the instant invention are prima facie obvious over the formulae claimed by US ‘263.
US ‘263 is prima facie obvious over instant claims 1, 7, 8, 12, 14-19.
As to claim 2, polyethylene and polypropylene are the most well-known polyolefins, and are also known polyolefins which are susceptible to degradation.
As to claim 4, US ‘263 does not claim the specific acid scavengers; however, US ‘263 teaches stabilizing polyolefins with phosphites and phenolic antioxidants, teaching additional co stabilizers to include acid scavengers, specifically listed to include zinc oxide, hydrotalcite, and alkali metal salts and alkaline earth metal salts of higher fatty acids (p. 15, [0142]).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have used zinc oxide, hydrotalcite, and alkali metal salts and alkaline earth metal salts of higher fatty acids as acid scavengers in the compositions of US ‘263, as US ‘263 teaches stabilizing polyolefins with phosphites and hindered phenolic antioxidants and US ‘697 teaches co stabilizers that are suitable for stabilized polyolefin compositions comprising phosphites and phenolic antioxidants.
As to claim 9, US ‘263 claims the inclusion of the component (b) in an amount of 0.0005-10 wt% based on the weight of component (a) (claim 8), which is the same as 5-100,000 ppm, the range of which overlaps with the claimed range of 20-1000 ppm, and it has been held that overlapping ranges are sufficient to establish prima facie obviousness.  See MPEP 2144.05.  
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to have selected from the overlapping portion of the range taught by the reference because overlapping ranges have been held to establish prima facie obviousness.
As to claim 21, US ‘263 claims an additive composition comprising (b) a compound of formula I-P, I-O or I-M and (c) an additive, such as an acid scavenger (claims 18-21).
As to claims 19, 20 and 23, US ‘263 claims a process for protecting an organic material susceptible to oxidative, thermal or light-induced degradation by incorporating a compound of formula I-P, I-O or I-M into the organic material (claim 12), by carrying out the incorporation at a temperature between 135-350ºC, where the organic material is a polyolefin (claims 14 and 15).  Choosing to prepare a molded article from the composition is prima facie obvious, as this is a known use for stabilized polyolefin compositions.

Claims 1, 2, 4, 7-12, 14 and 16-23 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-21 of U.S. Patent No. 10,913,841 in view of Hobbs (US 5,308,901). Although the claims at issue are not identical, they are not patentably distinct from each other because of the following:
US ‘841 claims a composition comprising a polyolefin, 20-1000 ppm of a benzofuranone compound of the same formulae (I-p2), (I-o2) or (I-m2), and a hindered phenolic AO.  
US ‘841 does not claim the inclusion of an acid scavenger, as claimed by the instant invention; however, US ‘901 teaches polymer compositions comprising disphosphaspiroundecane compounds as stabilizers, teaching that these compounds can be added to polyolefins, such as polyethylene and polypropylene (col. 10, ll. 1-6), teaching the addition of “various conventional additives”, which are listed to include basic co-stabilizers, known in the art as acid scavengers, listed to include Ca stearate and Zn stearate (col. 12, ll. 46-52), and exemplifying the inclusion of 500 ppm Ca stearate (col. 17, ll. 35-45), suggesting a ratio of 0.01-2:1, which overlaps with the claimed ranges of 0.05-1 in instant claim 11 and 22.
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have prepared the composition of US ‘841 and added an acid scavenger, such as Ca stearate, as this is a convention additive used in the art of polyolefin polymers, as taught by Hobbs.
US ‘841 in view of Hobbs is prima facie obvious over instant claims 1, 2, 4, 7, 9-12, 14 and 16-23.
As to claims 8, US ‘841 claims the inclusion of a hindered phenolic antioxidant, specifically listed to include 3,5-di-tert-butyl-4-hydroxyphenyl)propionic acid esters (claim 6).

Claims 1, 2, 4, 7-12, 14 and 16-23 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-21 of U.S. Patent No. 10,934,423 in view of Hobbs (US 5,308,901). Although the claims at issue are not identical, they are not patentably distinct from each other because of the following:
US ‘423 claims a composition comprising a polyolefin, 20-1000 ppm of a benzofuranone compound of the same formulae (I-p2), (I-o2) or (I-m2), and an organophosphorus stabilizer.
US ‘423 does not claim the inclusion of an acid scavenger, as claimed by the instant invention; however, US ‘901 teaches polymer compositions comprising disphosphaspiroundecane compounds as stabilizers, teaching that these compounds can be added to polyolefins, such as polyethylene and polypropylene (col. 10, ll. 1-6), teaching the addition of “various conventional additives”, which are listed to include basic co-stabilizers, known in the art as acid scavengers, listed to include Ca stearate and Zn stearate (col. 12, ll. 46-52), and exemplifying the inclusion of 500 ppm Ca stearate (col. 17, ll. 35-45), suggesting a ratio of 0.01-2:1, which overlaps with the claimed ranges of 0.05-1 in instant claim 11 and 22.
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have prepared the composition of Application No. ‘270 and added an acid scavenger, such as Ca stearate, as this is a convention additive used in the art of polyolefin polymers, as taught by Hobbs.
US ‘423 in view of Hobbs is prima facie obvious over instant claims 1-7, 9-12, 14 and 16-23.
As to claim 8, US ‘423 claims the inclusion of a hindered phenolic antioxidant selected from the group consisting of 3,5-di-tert-butyl-4-hydroxyphenyl)propionic acid esters (claim 7).

Claims 1, 2, 4, 7-12, 14 and 16-23 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-21 of U.S. Patent No. 10,941,286 in view of Hobbs (US 5,308,901). Although the claims at issue are not identical, they are not patentably distinct from each other because of the following:
US ‘286 claims a composition comprising a polyolefin, 20-1000 ppm of a benzofuranone compound of the same formulae (I-p2), (I-o2) or (I-m2), and a hindered amine light stabilizer.  
US ‘286 does not claim the inclusion of an acid scavenger, as claimed by the instant invention; however, US ‘901 teaches polymer compositions comprising disphosphaspiroundecane compounds as stabilizers, teaching that these compounds can be added to polyolefins, such as polyethylene and polypropylene (col. 10, ll. 1-6), teaching the addition of “various conventional additives”, which are listed to include basic co-stabilizers, known in the art as acid scavengers, listed to include Ca stearate and Zn stearate (col. 12, ll. 46-52), and exemplifying the inclusion of 500 ppm Ca stearate (col. 17, ll. 35-45), suggesting a ratio of 0.01-2:1, which overlaps with the claimed ranges of 0.05-1 in instant claim 11 and 22.
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have prepared the composition of US ‘286 and added an acid scavenger, such as Ca stearate, as this is a convention additive used in the art of polyolefin polymers, as taught by Hobbs.
US ‘286 in view of Hobbs is prima facie obvious over instant claims 1-12, 14 and 16-23.

Claims 1, 2, 4, 7-12 and 14-23 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-21 of U.S. Patent No. 10,941,285.  Although the claims at issue are not identical, they are not patentably distinct from each other because of the following:
US ‘285 claims a composition comprising (i) a polyolefin, and 20-1000 ppm (ii) a compound of formula I-p2, I-o2 or I-m2 (claims 1 and 9), claiming the organic material as a polyolefin polymer or copolymer (claims 2-3), claiming the addition of 20-1500 ppm (iii) an acid scavenger (claims 1 and 10), specifically calcium stearate, zinc stearate, hydrotalcite or zinc oxide (claims 5-6), and claiming the inclusion of a hindered phenolic antioxidant (claim 7), the phenolic antioxidant which is claimed an ester of ß-(3,5-di-tert-butyl-4-hydroxyphenol)propionic acid (claim 8).
US ‘285 is prima facie obvious over instant claims 1, 2, 4, 7-10, 12, 14-18.
As to claims 11 and 22, US ‘285 claims the weight ratio of the benzofuranone to the acid scavenger as 0.05-1.0 (claim 20).
As to claim 21, US ‘285 claims an additive composition comprising (ii) a compound of formula I-p2, I-o2 or I-m2 and (iii) an acid scavenger (claim 19).
As to claims 19, 20 and 23, US ‘285 claims a process for stabilizing a polyolefin against the deleterious effects of heat, light and oxygen by incorporating a compound of formula I-p2, I-o2 or I-m2 into the polyolefin (claim 21), by way of melt blending (claim 18), and a shaped article thereof (claim 17).

Claims 1, 2, 4 and 7-23 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of US Patent No. 11,274,197 in view of Hobbs (US 5,308,901).  Although the claims at issue are not identical, they are not patentably distinct from each other because of the following:
US ‘197 claims a composition comprising a polyolefin, specifically polyethylene (claim 3) or polypropylene (claim 2), 20-1000 ppm (claim 9) of a benzofuranone compound of the same formulae (I-p1) or (I-o1) and a hindered phenolic AO (claim 1).  
US ‘197 does not claim the inclusion of an acid scavenger, as claimed by the instant invention; however, Hobbs teaches polymer compositions comprising disphosphaspiroundecane compounds as stabilizers, teaching that these compounds can be added to polyolefins, such as polyethylene and polypropylene (col. 10, ll. 1-6), teaching the addition of “various conventional additives”, which are listed to include basic co-stabilizers, known in the art as acid scavengers, listed to include Ca stearate and Zn stearate (col. 12, ll. 46-52), and exemplifying the inclusion of 500 ppm Ca stearate (col. 17, ll. 35-45), suggesting a ratio of 0.01-2:1, which overlaps with the claimed ranges of 0.05-1 in instant claim 11 and 22.
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have prepared the composition of US ‘841 and added an acid scavenger, such as Ca stearate, as this is a convention additive used in the art of polyolefin polymers, as taught by Hobbs.
US ‘197 in view of Hobbs is prima facie obvious over instant claims 1, 2, 4, 7 and 9-23.
As to claim 8, US ‘197 claims the inclusion of a hindered phenolic antioxidant, specifically listed to include 3,5-di-tert-butyl-4-hydroxyphenyl)propionic acid esters (claim 6).

Claims 1, 2, 4, 7 and 9-23 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3, 5-12, 14-19, 21-25 of copending Application No. 16/628573 (reference application) in view of Hobbs (US 5,308,901).  Although the claims at issue are not identical, they are not patentably distinct from each other because of the following:
App. No. ‘573 claims a composition comprising a polyolefin, specifically polyethylene or polypropylene (claims 2-3), 20-1000 ppm (claim 9) of a benzofuranone compound of the same formulae (I-p1), (I-p2), (I-o1), (I-o2), (I-m1) or (I-m2), and a hindered amine light stabilizer (claim 1).  
App. No. ‘573 does not claim the inclusion of an acid scavenger, as claimed by the instant invention; however, Hobbs teaches polymer compositions comprising disphosphaspiroundecane compounds as stabilizers, teaching that these compounds can be added to polyolefins, such as polyethylene and polypropylene (col. 10, ll. 1-6), teaching the addition of “various conventional additives”, which are listed to include basic co-stabilizers, known in the art as acid scavengers, listed to include Ca stearate and Zn stearate (col. 12, ll. 46-52), and exemplifying the inclusion of 500 ppm Ca stearate (col. 17, ll. 35-45), suggesting a ratio of 0.01-2:1, which overlaps with the claimed ranges of 0.05-1 in instant claim 11 and 22.
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have prepared the composition of App. No. ‘573 and added an acid scavenger, such as Ca stearate, as this is a convention additive used in the art of polyolefin polymers, as taught by Hobbs.
App. No. ‘573 in view of Hobbs is prima facie obvious over instant claims 1-12, 14 and 16-23.

This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claim Rejections - 35 USC § 102
Claims 1, 2, 4, 7-11, 14-23 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by WO 2016/020322.
WO ‘322 discloses 3-phenyl-benzofuran-2-one diphosphite derivatives as additives for stabilizing organic materials susceptible to oxidative, thermal or light-induced degradation, exemplifying the following composition:
99.868 wt% Moplen HF 501N (polypropylene homopolymer), 0.050 wt% CaSt (calcium stearate), 0.050 wt% AO-1 (pentaerythritol tetrakis(3-(3,5-di-tert-butyl-4-hydroxyphenyl)propionate), 0.021 wt% (or 210 ppm) Phos-1 (tris(2,4-di-tert-butylphenyl)phosphite) and 0.011 wt% (or 110 ppm) compound (102) (p. 50, Table A-1, Composition No. 4), shown below, which is a weight ratio of compound (102) to acid scavenger of 0.011/0.050=0.22, which is within the claimed range of 0.05-1.0:

    PNG
    media_image1.png
    246
    417
    media_image1.png
    Greyscale

Compound (102) is the same as applicants’ claimed formula (124) and I-o2 when X and Z are P, R4, R6 and R7 are H, R5 are C8 alkyl groups, Ro1 is a C8 alkyl group, Ro2, Ro5 and Ro6 are H, and R1o is subformulae (II-o).
WO ‘322 anticipates instant claims 1, 2, 4, 7-11, 14-18 (as these claims only limit the benzofuranones when Yp, Yo or Ym are O), 23 and 25. 	
As to claims 19, 20 and 24, WO ‘322 exemplifies melt mixing the components in an extruder and extruding pellets of the composition (p. 51).
As to claims 21 and 22, WO ‘322 discloses the following:

    PNG
    media_image4.png
    186
    526
    media_image4.png
    Greyscale
, where the formula I-P, I-O or I-M are the same as applicants’ formula I-p2, I-o2, and I-m2, respectfully, when X and Z are P.  The examples exemplified as weight ratio of about 0.2 which is within the claimed range of 0.05-1.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 4, 7-12, 14-17 and 19-23 are rejected under 35 U.S.C. 103 as being unpatentable over WO 015/121445.
WO ‘445 exemplifies the following compositions:
99.8575 wt% PP homopolymer, 0.060 wt% (or 600 ppm) CaSt (calcium stearate), 0.050 wt% AO-1 (pentaerythritol tetrakis(3-(3,5-di-tert-butyl-4-hydroxyphenyl)propionate), 0.022 wt% Phos-1 (tris(2,4-di-tert-butylphenyl)phosphite) and 0.0105 wt% (or 105 ppm) compound (104) (p. 67, Table A-2-1, Composition No. 5), which is a weight ratio of compound 104 to calcium stearate of 105/600=0.175.
Compound 104 is the same as applicants’ claimed formula (I-p1), as shown below:

    PNG
    media_image5.png
    377
    209
    media_image5.png
    Greyscale
  
The above compound is considered the para isomer (I-P); however, WO ‘445 also teaches the phosphorous compounds to include the meta (I-M) and ortho (I-O) isomers thereof (p. 2).
Choosing the meta or ortho version of compound 104 is prima facie obvious, as this modification is clearly suggested by the teachings of WO ‘445.
Alternatively, WO ‘455 teaches that R2p can be a substituted aryl group; therefore, choosing to substitute the above aryl group is also prima facie obvious as this modification is clearly suggested by the teachings of WO ‘445.
WO ‘445 is prima facie obvious over instant claims 1, 2, 4, 7-12, 14-17 and 25.
As to claims 19, 20 and 24, WO ‘445 exemplifies melt mixing the components followed by extrusion and preparing pellets, which meet applicants’ molded article.
As to claims 21 and 22, WO ‘445 discloses an additive composition comprising (b) a compound of formula I-P, (c) a further additive, which is an acid scavenger (p. 38, ll. 33-35), disclosing the weight ratio of (b):(c) as 2:1 to 0.1.  The examples exemplified as weight ratio of 0.175 which is within the claimed range of 0.05-1.
As to claim 23, WO ‘445 discloses that the compounds and the organophosphorus compounds stabilize the polyolefin against the deleterious effects of heat, light and oxygen (Abstract).

Response to Arguments
Applicant’s arguments with respect to the instant claims have been considered but are moot because the new ground of rejection does not rely on the current grounds of rejection.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIEANN R JOHNSTON whose telephone number is (571)270-7344. The examiner can normally be reached Monday-Thursday, 8:00 AM - 6:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Randy Gulakowski can be reached on (571)272-1302. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Brieann R Johnston/Primary Examiner, Art Unit 1766